Title: IX. Final Text of the Dutch-American Convention on Recaptures, 6 September 1782
From: Netherlands, States General of,Adams, John
To: 


Conventie tusschen de Heeren Staten Generaal der Vereenigde Nederlanden, en Vereenigde Staten van America, rakende de hernomen Scheepen.
De Heeren Staten Generaal der vereenigde Nederlanden, en vereenigde Staten van America, geneegen synde, eenige gelykvormige grondbeginselen vast te stellen, omtrent het opbrengen van Prÿsen, door de Oorlog Scheepen en Commissievaarders van Weedersyds contracteerende Parthyen, op derselver gemeene Vyanden genomen, en omtrent de Scheepen van elkanders Onderdanen, door den Vyand genomen, en by de Oorlog Scheepen en Commissie-vaarders van weederzÿden hernomen, zÿn met den anderen overeengekomen, omtrent de navolgende Articulen.
Art: 1.
De Scheepen van eene der beide natien door Kapers van den anderen hernomen, zullen aan den eersten Eigenaar wedergegeeven worden, indien die Scheepen nog geen Vier en twintig Uuren in de magt van den Vyand geweest zÿn; mits door den Eigenaar van het hernoome Schip daar voor betaald werde een derde van de waarde van het Schip, mitsgaders van de Lading, Canons, en Scheepstoerustingen, welk derde in der Minne begroot zal worden door de geinteresseerde Parthÿen; of andersints, en zoo zÿ desweegens niet over een konden komen, zullen zÿ zich adresseeren aan de Bedienden der Admiraliteit van de plaats alwaar de Kaper die het Schip hernomen heest, het zelve zal hebben opgebragt.
Art: 2.
Indien het hernomen Schip langer dan vier en twintig Uuren in’s Vyands magt geweest is, zal het in’t geheel aan den Kaper, die het zelve hernomen heest, toebehooren.
Art: 3.
In gevalle een Schip zal hernomen geweest zÿn door een Oorlog Schip of Vaartuig, toebehoorende aan de Staten Generaal der Vereenigde Nederlanden, of aan de Vereenigde Staten van America, zal het zelve aan den eersten Eigenaar wedergegeeven worden, mits betalende een dertigste gedeelte van de waarde van het Schip en deszelss Laading, Canons en Scheepstoerustingen, bÿ aldien het binnen de Vier en twintig Uuren hernomen is, en het tiende gedeelte zoo het naa de Vier en twintig Uuren herno­men is: welke Sommen als een Gratificatie verdeeld zullen worden onder de Equipagien van de Scheepen die het zelve hernomen zullen hebben.
De begrooting der bovengemelde dertigste, en tiende gedeeltens sal gereguleerd worden naar luÿd van het eerste Articul der jegens woordige Conventie.
Art: 4.
De restitutie der Prÿzen, het zÿ door Oorlog Scheepen of Kapers hernoomen, zal ondertusschen en tot dat behoor-lyk en voldoende bewÿs vanden eigendom der hernomen Scheepen gegeeven kan worden, onder suffisante cautie wegens het nakomen der bovenstaende Articulen binnen een reedelyken tÿd, geadmitteert werden.
Art: 5.
De Oorlog—en Kaper Scheepen van de eene en de andere der beide Natien zullen wederzÿds, zoo in Europa als in de andere Weerelds deelen in elkanders respective havens toegelaten worden met hunne Pryzen, welke aldaar zullen mogen ontladen en verkocht worden, naar de formaliteiten gebruikelyk in den Staat, alwaar de prÿs zal weesen opgebragt, soo ver het bestaanbaar is met het 22dste. articul van het Tractaat van Commercie, met dien ver­stande, dat de wettig heid der prÿzen door Nederlandsche Scheepen gemaekt zal beslist worden, naar luid der wetten en Reglementen, te deezer zake in de Vereenigde Nederlanden vast gesteld, gelyk ook die der Pryzen door Americaansche Scheepen gemaekt, zal beoordeeld worden volgens de Wetten en Reglementen by de Vereenigde Staten van America bepaald.
Art: 6.
Voor het overige zal het aan de Staaten Generaal der Vereenigde Nederlanden als meede aan de Vereenigde Staten van America, vrÿstaan, zodanige Reglementen te maken als zÿ zullen oordeelen te behooren; met betrekking tot het gedrag ’t geen hunne Scheepen en Kapers weederzÿds verpligt zullen weezen te houden, ten opzigt der Scheepen die zÿ genomen, en opgebracht zullen hebben in de Havens der beide Mogendheeden.
Ten oirkonde deezes hebben Wÿ Gedeputeerden en Plenipotentiarissen van de Heeren Staten Generaal der Vereenigde Nederlanden, en Minister Plenipotentiaris der Vereenigde Staten van America, uit kragt van Onze respective Authorisatie, en Plein pouvoir, deeze Onder­teekent, en met Onze gewoone Cachetten bekragtigt.
Gedaan in’s Hage den
